Citation Nr: 0104579	
Decision Date: 02/14/01    Archive Date: 02/20/01

DOCKET NO.  99-18 077A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Washington, DC




THE ISSUES

1.  Entitlement to service connection for claimed disability 
of the hips, knees, ankles and cervical spine.  

2.  The propriety of the initial rating for bilateral plantar 
fasciitis, currently evaluated as noncompensably disabling.  




ATTORNEY FOR THE BOARD

James L. March, Counsel





INTRODUCTION

The veteran served on active duty from April 1995 to April 
1998.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 1998 rating decision of the RO in 
Waco, Texas.  As will be discussed hereinbelow, the case was 
subsequently transferred to the RO in Washington, D.C.  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.  

2.  The veteran's service-connected bilateral plantar 
fasciitis is shown currently to be symptomatic and productive 
of pain on the plantar aspects of each foot; the service-
connected disability picture is more appropriately rated by 
analogy to bilateral metatarsalgia.  



CONCLUSION OF LAW

The criteria for the assignment of a 10 percent rating for 
the service-connected bilateral plantar fasciitis have been 
met.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 1991 & Supp. 
2000); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.41, 4.71a 
including Diagnostic Code 5279, 4.73 including Diagnostic 
Code 5310 (2000).  





REASONS AND BASES FOR FINDINGS AND CONCLUSION


Facts

A careful review of the service medical records shows that 
the veteran was treated for complaints of foot pain on many 
occasions beginning in November 1995.  Diagnoses of plantar 
fasciitis were made.  

In May 1998, a VA examination was conducted.  The veteran 
complained that the foot pain had continued since service, 
particularly when walking in the mall.  The pain was in the 
plantar aspect of both feet.  The diagnosis was that of 
bilateral plantar fasciitis, symptomatic at the present time.  


Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
the service medical records and all other evidence of record 
pertaining to the history of the veteran's bilateral plantar 
fasciitis.  The Board has found nothing in the historical 
record which would lead to the conclusion that the current 
evidence of record is not adequate for rating purposes.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the veteran's disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, and the assigned rating is based, 
as far as practicable, upon the average impairment of earning 
capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 4.1, 4.10.  

Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

The veteran's service-connected bilateral plantar fasciitis 
has been rated by the RO as noncompensably disabling under 38 
C.F.R. § 4.73 including Diagnostic Code 5310.  That 
Diagnostic Code provides a noncompensable evaluation for 
slight disability of the intrinsic muscles of the feet.  A 
10 percent rating is warranted for moderate disability, and a 
20 percent evaluation is assigned for moderately severe 
disability.  Severe disability warrants a 30 percent rating.

The Board notes that 38 C.F.R. § 4.71a including Diagnostic 
Code 5279 provides a 10 percent rating for anterior 
metatarsalgia (Morton's disease), unilaterally or 
bilaterally.  

In Butts v. Brown, 5 Vet. App. 532 (1993), the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter the "Court") held that the selection of the 
proper diagnostic code is not a question of law subject to 
the de novo standard of review.  Accordingly, the Court held 
in Butts that as VA and the Board possess specialized 
expertise in determining the application of a particular 
diagnostic code to a particular condition, their 
determination is due greater deference.  Indeed, the Court 
has also held that, although the reason for the change must 
be explained, the VA and the Board may change the diagnostic 
codes under which a disability or disabilities are evaluated.  
Pernorio v. Derwinski, 2 Vet. App. 625 (1992).  

The Board is of the opinion that the evidence demonstrates 
clinical manifestations which support the assignment of a 10 
percent rating for the veteran's service-connected bilateral 
plantar fasciitis by analogy to the rating for metatarsalgia 
under Diagnostic Code 5279.  

The medical evidence indicates that the veteran has pain, 
bilaterally.  Indeed, the VA examiner noted that the 
disability was symptomatic at the time.  

Thus, the Board finds that the veteran's service-connected 
bilateral plantar fasciitis is more appropriately rated under 
Diagnostic Code 5279 and that a 10 percent rating is 
assignable. 

It is significant to note that the evidence does not support 
a finding of moderate disability or greater under Diagnostic 
Code 5310.  The provisions of 38 C.F.R. § 4.56 offer guidance 
for evaluating muscle disability.  Specifically, it provides:

Moderate disability of muscles-(i)  Type 
of injury.  Through and through or deep 
penetrating wound of short track from a 
single bullet, small shell or shrapnel 
fragment, without explosive effect of 
high velocity missile, residuals of 
debridement, or prolonged infection.  
(ii) History and complaint.  Service 
department record or other evidence of 
in-service treatment for the wound.  
Record of consistent complaint of one or 
more of the cardinal signs and symptoms 
of muscle disability as defined in 
paragraph (c) of this section, 
particularly lowered threshold of fatigue 
after average use, affecting the 
particular functions controlled by the 
injured muscles.  (iii)  Objective 
findings.  Entrance and (if present) exit 
scars, small or linear, indicating short 
track of missile through muscle tissue.  
Some loss of deep fascia or muscle 
substance or impairment of muscle tonus 
and loss of power or lowered threshold of 
fatigue when compared to the sound side.  

38 C.F.R. § 4.56(d)(2).  

There is no evidence of moderate disability of the muscle as 
described by regulation.  Thus, as the veteran is entitled to 
a higher rating pursuant to Diagnostic Code 5279, the Board 
finds that application of that code is more appropriate.  

Consideration has been given to the provisions of 38 C.F.R. 
Parts 3 and 4, whether they were raised by the veteran, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 and the 
Board has considered all the provisions of Parts 3 and 4 that 
would reasonably apply in this case.  

The Board has considered whether the veteran is entitled to a 
"staged" rating for her service-connected bilateral plantar 
fasciitis as prescribed by the Court in Fenderson v. West, 12 
Vet. App. 119 (1999).  The Board finds, accordingly, that the 
veteran's service-connected bilateral plantar fasciitis is 
shown to have warranted the assignment of a 10 percent rating 
during the entire course of this appeal.

The Board also notes that there has been a significant change 
in the law during the pendency of this appeal.  On November 
9, 2000, the President signed into law the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  Among other things, this law eliminates the concept 
of a well-grounded claim, redefines the obligations of VA 
with respect to the duty to assist, and supercedes the 
decision of the Court in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, ___ (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, compliance with the 
notice and duty to assist provisions contained in the new law 
is now required.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, ___ (2000) (to 
be codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 
5107).  

Nonetheless, the Board finds that the evidence of record is 
adequate to rate the veteran's service-connected bilateral 
plantar fasciitis, and a remand simply to determine whether 
there was compliance with the Veterans Claims Assistance Act 
of 2000 is unnecessary.  


ORDER

An initial rating of 10 percent for the service-connected 
bilateral plantar fasciitis is granted, subject to the 
regulations controlling disbursement of VA monetary benefits.


REMAND

In addition to the issues perfected on appeal, in August 
1998, the RO also granted service connection and assigned 
noncompensable ratings for degenerative disc disease of the 
thoracic and lumbar spines.  In her Notice of Disagreement, 
the veteran specifically stated that she believed compensable 
evaluations should be assigned for each of those 
disabilities.  

In July 1999, the RO determined that its decision to assign 
noncompensable evaluations was clearly and unmistakably 
erroneous.  The RO assigned a 10 percent evaluation for 
degenerative disc disease of the thoracic and lumbar spine 
pursuant to 38 C.F.R. § 4.71, including Diagnostic Code 5003.  
The RO, however, never included the increased rating issues 
in a Statement of the Case.  Inasmuch as a higher evaluation 
was potentially available and the veteran is presumed to seek 
the maximum available benefit for a disability, the RO must 
issue a Statement of the Case and provide the veteran an 
opportunity to perfect an appeal.  See AB v. Brown, 6 Vet. 
App. 35, 38 (1993); Manlincon v. West, 12 Vet. App. 238 
(1999). 

It also appears that the claims folder may have been 
inadvertently sent directly to the Board.  On August 13, 
1999, after the Waco, Texas, RO had issued the Statement of 
the Case, the claims folder was transferred to the 
Washington, DC, RO, as the veteran had moved overseas.  The 
veteran's Substantive Appeal was received by the Waco, Texas, 
RO in September 1999 and forwarded to Washington in October.  
The Substantive Appeal is the last document filed in the 
claims folder.  

Following receipt of the Substantive Appeal, the agency of 
original jurisdiction will certify the case to the Board of 
Veterans' Appeals.  Certification is accomplished by the 
completion of VA Form 8, "Certification of Appeal."  The 
certification is used for administrative purposes and does 
not serve to either confer or deprive the Board of Veterans' 
Appeals of jurisdiction over an issue.  38 C.F.R. § 19.35 
(2000).  There is no evidence that the case was ever 
certified to the Board.  

When an appeal is certified to the Board of Veterans' Appeals 
for appellate review and the appellate record is transferred 
to the Board, the appellant and his or her representative, if 
any, will be notified in writing of the certification and 
transfer and of the time limit for requesting a change in 
representation, for requesting a personal hearing, and for 
submitting additional evidence described in 38 C.F.R. 
§ 20.1304.  38 C.F.R. § 19.36 (2000).  The veteran was never 
notified as such.  

Again, as noted hereinabove, there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  Among other things, this law eliminates the 
concept of a well-grounded claim, redefines the obligations 
of VA with respect to the duty to assist, and supercedes the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, ___ (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, compliance with the 
notice and duty to assist provisions contained in the new law 
is now required.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, ___ (2000) (to 
be codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 
5107).  

In addition, because the RO has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  

In light of the foregoing, the Board is REMANDING this case 
for the following actions:

1.  The RO should take appropriate steps 
in order to issue the veteran a Statement 
of the Case regarding the lumbar and 
thoracic spine issues.  The veteran 
should be advised of the requirements for 
perfecting the appeal and provided the 
opportunity to do so.  Then, the RO 
should respond accordingly.  

2.  Then, the RO must review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  

3.  After undertaking any additional 
development deemed warranted, including 
obtaining any indicated medical 
examinations, the RO should review the 
issues on appeal.  Due consideration 
should be given to all pertinent laws and 
regulations.  If any benefit sought on 
appeal is not granted, the veteran should 
be issued a Supplemental Statement of the 
Case, which should include all pertinent 
laws and regulations, and be afforded a 
reasonable opportunity to reply thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  

The veteran need take no further action until she is 
otherwise notified, but she may furnish additional evidence 
and argument while the case is in remand status.  Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. Brown, 8 
Vet. App. 109 (1995).  

In taking this action, the Board implies no conclusion as to 
any ultimate outcome warranted.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals



 



